EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into to be effective as
of December 1, 2006 (the “Effective Date”), by and among Evans Bancorp Inc.
(“EBI”) and its subsidiary Evans National Bank (the “Bank”), with offices at
14-16 North Main Street, Angola, New York 14006, and David J. Nasca, residing at
54 Lanoche Court, Williamsville, New York 14221 (the “Employee”) to set forth
the terms and conditions under which EBI and the Bank shall employ the Employee.

For good and valuable consideration, the receipt of which is acknowledged by the
parties, it is agreed as follows:

1. EMPLOYMENT; POSITION. EBI and the Bank agree that the Employee shall succeed
James Tilley, EBI’s and the Bank’s current President and Chief Executive
Officer. EBI and the Bank hereby employ the Employee and the Employee hereby
accepts such employment, subject to the terms and conditions herein set forth.
Employee shall serve as President of the Bank and of EBI effective as of the
Effective Date, and as Chief Executive Officer of the Bank and EBI effective as
of April 1, 2007. The Employee shall hold the offices of President and Chief
Executive Officer of the Bank and of EBI reporting to the Board of Directors of
the Bank and of EBI, as the case may be. The Employee shall perform such
reasonable duties and functions as the Board of Directors of the Bank and/or of
EBI may lawfully assign to him and as are typically performed by executives in
such senior executive positions, and the Employee shall comply in the
performance of his duties with the policies of EBI and of the Bank and of their
respective Board of Directors. The Employee agrees to devote his full working
time to the performance of his duties hereunder and not to accept paid
employment with any other corporation, bank, or other entity.

2. COMPENSATION. As compensation for the employment services to be rendered by
the Employee hereunder, the Employee shall be paid, and the Employee agrees to
accept, an initial annual base salary of $200,000. The Employee’s base salary
shall be payable in equal installments in accordance with the Bank’s practice,
and shall be paid to the Employee by either the Bank or EBI in such proportions
as may be determined by their respective Boards of Directors. The Employee’s
annual salary hereunder for the remaining years of employment shall be
determined by the Board of Directors of EBI and of the Bank in their sole,
respective discretions, provided, however, that the Employee’s annual salary
shall not be decreased. The Employee’s performance appraisal and salary review
shall occur annually on a calendar year basis with the first review to be held
as of January 1, 2008.

3. STOCK OWNERSHIP. The Employee represents that he currently owns shares of
common stock of EBI having a current market value of at least $10,000.

4. TERM. The initial term of employment under this Agreement shall begin on the
Effective Date hereof and shall continue until December 31, 2011, subject to
prior termination in accordance with the terms of this Agreement (the “Initial
Term”). Subject to the rights of the parties hereunder to terminate employment
hereunder, the Initial Term may be extended annually by appropriate action of
the Board of Directors of EBI and of the Bank for successive additional periods
of one (1) year commencing on December 31, 2007 and each anniversary thereof.

5. BENEFITS. Under current policies, as a senior executive officer of the Bank,
the Employee is entitled to four weeks paid vacation per year plus five personal
days and customary bank holidays, beginning and accruing on January 1, 2007. The
Employee shall be entitled to participate in all employee benefit plans,
programs, and arrangements as customarily provided by the Bank or by EBI, as the
case may be, to their respective senior executive officers and for which the
Employee shall qualify, as set forth in the Employee’s offer of employment dated
August 7, 2006, accepted August 14, 2006 and approved August 15, 2006 by the
Board of Directors EBI and the Bank, and as such plans, programs, and
arrangements are from time to time amended (the “Benefit Plans”).

6. BONUS COMPENSATION. The Employee shall be entitled to receive such bonus as
may from time to time be deemed appropriate by the Board of Directors of the
Bank or of EBI, in their sole, respective discretions. The Employee acknowledges
and agrees that, in light of the level of the Employee’s compensation and other
factors, bonus arrangements for the Employee may be separately considered from
bonus arrangements for the other officers of the Bank or of EBI. The Employee’s
initial bonus review shall be for the calendar year 2007, and shall occur as of
January 1, 2008.

7. ADDITIONAL BENEFITS. The Bank shall provide the Employee with a $700 per
month automobile allowance. The Bank shall reimburse the Employee for his
reasonable Brookfield Country Club dues and his reasonable business expenses.
The Bank shall pay or reimburse the Employee for fees and expenses associated
with membership in trade associations or professional memberships related to the
business of EBI or the Bank. Subject to the following conditions and
limitations, the Bank shall use its commercially reasonable efforts to obtain
for and provide to the Employee supplemental long-term disability insurance
(“S-LDI”) that supplements the Bank’s long-term disability plan benefits for
which the Employee is eligible to participate and that provides the Employee
with long-term disability payments equal to not more than 70% of the Employee’s
annual salary, provided, the Employee is and remains eligible for S-LDI based on
Employee’s health or otherwise, S-LDI covering the Employee is available to the
Bank and is available at commercially reasonable premium rates.

8. TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION.

(a) The Employee’s employment hereunder shall terminate upon the first to occur
of the following:

(i) upon 90 days’ prior written notice to the Employee upon determination by the
Board of Directors of the Bank and/or of EBI that the Employee’s employment
shall be terminated for any reason which would not constitute termination “for
cause” (as herein defined);

(ii) upon written notice to the Employee upon determination by the Board of
Directors of the Bank and/or of EBI that the Employee’s employment shall be
terminated “for cause”;



  (iii)   automatically upon the death of the Employee;

(iv) in accordance with the terms of Section 9 upon the “disability” (as
hereinafter defined) of the Employee; and

(v) upon 90 days’ prior written notice by the Employee to EBI and the Bank of
the Employee’s voluntary termination of his employment.

(b) For the purposes of this Agreement “for cause” shall mean (i) dishonesty or
fraud in the Employee’s dealings with the Bank or EBI or their respective
customers, (ii) indictment for any crime which in the reasonable judgment of the
Board of Directors of the Bank and/or EBI adversely affects the good name and
reputation of the Bank or of EBI or (iii) material neglect or failure by the
Employee to fulfill the Employee’s obligations as President or Chief Executive
Officer of the Bank or of EBI as contemplated by this Agreement where such
neglect or failure shall not have ceased or been remedied within 30 days
following written warning from the Bank or EBI. The determination that “for
cause” exists shall be made by a 2/3rds vote of the Board of Directors of the
Bank and/or EBI (excluding the Employee for the purposes of determining such
2/3rds vote).

(c) In the event the Employee’s employment is terminated without cause pursuant
to Section 8(a)(i) above, EBI or the Bank shall pay the Employee, for a period
equal to the then remaining term of this Agreement, a monthly payment (subject
to applicable tax withholding) equal to one-twelfth of his then annual base
salary, which amount shall be in lieu of any and all other payments due and
owing to the Employee under the terms of this Agreement (other than any payments
or benefits payable under the terms of the Benefit Plans). EBI’s or the Bank’s
obligation to make payments under this Section 8(c) shall be conditional upon
the Employee’s compliance with his obligations under Sections 13, 14, 15 and 16
hereof.

(d) If the Employee should die during the term of his employment hereunder, this
Agreement shall terminate immediately. In such event, the estate of the Employee
shall thereupon be entitled to receive such portion of the Employee’s then
annual base salary as has been accrued through the date of his death. The
Employee’s estate also shall be entitled to any amounts or benefits payable
under the terms of the Benefit Plans.

(e) Upon termination of the Employee’s employment by EBI or the Bank for cause
or by the Employee pursuant to Section 8(a)(v), the Employee shall not be
entitled to any amounts or benefits hereunder other than such portion of the
Employee’s annual salary as has been accrued through the date of his termination
of employment and any accrued and unpaid vacation pay through the date of his
termination of employment (as provided in EBI’s or the Bank’s vacation policy as
in effect from time to time and consistent with applicable law).

9. DISABILITY. The Employee’s employment may also be terminated upon written
notice to the Employee by the Bank or EBI in the event of the Employee’s
disability. For purposes of this Agreement “disability” shall mean the
Employee’s physical or mental incapacity which prevents the Employee from
performing the Employee’s normal duties on a full time basis, which condition,
in the reasonable judgment of the Board of Directors of the Bank and/or of EBI
after consultation with medical advisors satisfactory to such Boards and the
Employee, is likely to continue for a sufficiently long period of time so as to
be materially detrimental to the Bank’s and/or EBI’s operations. Any termination
pursuant to this Section 9 shall be effective on the date 30 days after which
the Employee shall have received written notice of EBI’s or the Bank’s election
to terminate hereunder. In such event, the Employee shall thereupon be entitled
to receive, for a period equal to the shorter of (i) 180 days from the effective
date of the Employee’s termination of employment under this Section 9 or
(ii) until such date the Employee becomes eligible for long term disability
payments under either the Bank’s or EBI’s then existing long term disability
plan, continued scheduled monthly payments of the Employee’s then annual base
salary. Executive shall also be entitled to any amounts or benefits payable
under the terms of the Benefit Plans.

10. ASSIGNMENT. This Agreement is personal to the Employee and the Employee may
not assign or transfer any part of his rights or duties hereunder, or any
compensation due to the Employee hereunder, to any other person, except that
this Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators, heirs,
distributees, devises, legatees or beneficiaries. No payment pursuant to any
will or the laws of descent and distribution shall be made hereunder unless the
Bank and EBI shall have been furnished with a copy of such will and/or such
other evidence as the respective Boards of Directors may deem necessary to
establish the validity of the payment.

11. AMENDMENT. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in a
writing signed by the Employee and by the Chairman of the Board of Directors of
the Bank and of EBI or such other director or officer as may be specifically
designated by the respective Boards of Director. Waiver by any party of any
breach of or failure to comply with any provision of this Agreement by the other
party shall not be construed as, or constitute, a continuing waiver of such
provision, or a waiver of any other breach of, or failure to comply with, any
other provision of this Agreement.

12. ARBITRATION.

(a) Any disagreement, dispute, controversy or claim arising out of or relating
to this Agreement or the interpretation or validity hereof shall be settled
exclusively and finally by arbitration. It is specifically understood and agreed
that any disagreement, dispute or controversy which cannot be resolved between
the parties, including without limitation any matter relating to the
interpretation of this Agreement, may be submitted to arbitration irrespective
of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justifiable
or ripe for resolution by a court or arbitral tribunal. The arbitration shall be
conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”).

(b) The arbitral tribunal shall consist of one arbitrator who shall be an
attorney of recognized standing at the bar with at least 15 years experience in
the practice of law. The parties to the arbitration jointly shall directly
appoint such arbitrator within 30 days of initiation of the arbitration. If the
parties shall fail to appoint such arbitrator as provided above, such arbitrator
shall be appointed by the AAA as provided in the Commercial Arbitration Rules
and shall be a person who (i) maintains his or her principal place of business
either within 75 miles of Buffalo, New York and (ii) has had substantial
experience in commercial and business matters. The Bank and EBI shall pay all of
the fees and expenses of the arbitrator. The arbitration shall be conducted
within the Buffalo, New York metropolitan area or in such other city in the
United States of America as the parties to the dispute may designate by mutual
written consent.

(c) At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented unless the opposing party or parties shall have the
opportunity to cross-examine such witness, except as the parties to the dispute
otherwise agree in writing or except under extraordinary circumstances where the
interests of justice require a different procedure.

(d) A decision or award of the arbitral tribunal shall be final and binding upon
the parties to the arbitration proceeding. The parties hereto hereby waive to
the extent permitted by law any rights to appeal or to seek review of such award
by any court or tribunal. The parties hereto agree that the arbitral award may
be enforced, against the parties to the arbitration proceeding or their assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof.

(e) Nothing herein contained shall be deemed to give, the arbitral tribunal any
authority, power, or right to alter, change, amend, modify, add to, or subtract
from any of the provisions of this Agreement.

13. CONFIDENTIALITY. The Employee agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of EBI or the Bank, either during the period of the Employee’s
employment or at any time thereafter, any nonpublic, proprietary or confidential
information, knowledge or data relating or belonging to EBI or the Bank, any of
their respective subsidiaries, affiliated companies or businesses, which shall
have been obtained by the Employee during the Employee’s employment by EBI or
the Bank. The foregoing shall not apply to information that (i) was known to the
public prior to its disclosure to the Employee; (ii) becomes known to the public
subsequent to disclosure to the Employee through no wrongful act of the Employee
or any representative of the Employee; or (iii) the Employee is required to
disclose by applicable law, regulation or legal process (provided that the
Employee provides EBI or the Bank, as the case may be, with prior notice of the
contemplated disclosure and reasonably cooperates with EBI or the Bank, as the
case may be, at its expense in seeking a protective order or other appropriate
protection of such information). Notwithstanding clauses (i) and (ii) of the
preceding sentence, the Employee’s obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.

14. NONCOMPETITION AGREEMENT.

(a) In view of the unique and valuable services expected to be rendered by the
Employee to EBI and/or the Bank and in consideration of the compensation to be
received hereunder, during the Employee’s employment by EBI and/or the Bank and,
unless the Employee’s employment is terminated for cause as defined in
Section 8, for a period of one year following the termination of the Employee’s
employment hereunder (the “Non-Competition Period”), the Employee agrees that
the Employee will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in any
business of the same type as any business in which EBI or the Bank or any of
their respective subsidiaries or affiliates is engaged at the effective date of
termination or in which they have proposed, on or prior to such date, to be
engaged in on or after such date and in which the Employee has been involved to
any extent (other than DE MINIMIS) at any time during the 12-month period ending
with the effective date of termination, in any locale of the United States in
which EBI or the Bank conducts business. This Section 14 shall not prevent the
Employee from owning not more than one percent of the total shares of all
classes of stock outstanding of any publicly held entity engaged in such
business, nor will it restrict the Employee from rendering services to
charitable organizations, as such term is defined in Section 501(c) of the
Internal Revenue Code of 1986 (the “Code”).

(b) If any portion of the restrictions set forth in this Section 14 should, for
any reason whatsoever, be declared invalid by a court or tribunal of competent
jurisdiction, the validity or enforceability of the remainder of such
restrictions shall not thereby be adversely affected.

(c) The Employee acknowledges that the territorial and time limitations set
forth in this Section 14 are reasonable and properly required for the adequate
protection of the business of each of EBI and the Bank. The Employee hereby
waives, to the extent permitted by law, any and all right to contest the
validity of this Section 14 on the ground of breadth of its geographic or
product and service coverage or length of term. In the event any such
territorial or time limitation is deemed to be unreasonable by a court or
tribunal of competent jurisdiction, the Employee agrees to the reduction of the
territorial or time limitation to the area or period which such court or
tribunal shall deem reasonable.

15. NON-SOLICITATION AGREEMENT.

During the Employee’s employment with EBI or the Bank and continuing during the
Non-Competition Period, the Employee agrees that he will not, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, knowingly solicit, aid or induce (a) any managerial level employee
of EBI or the Bank or any of their respective subsidiaries or affiliates to
leave such employment in order to accept employment with or render services to
or with any other person, firm, corporation or other entity unaffiliated with
either EBI or the Bank or knowingly take any action to materially assist or aid
any other person, firm, corporation or other entity in identifying or hiring any
such employee or (b) any customer of EBI or the Bank or any of their respective
subsidiaries or affiliates to purchase goods or services then sold by EBI or the
Bank or any of their respective subsidiaries or affiliates from another person,
firm, corporation or other entity or assist or aid any other persons or entity
in identifying or soliciting any such customer.

16. NONCOMPETITION ACKNOWLEDGEMENTS RESPECTING RESTRICTIVE COVENANTS

(a) No Adequate Remedy at Law. The Employee acknowledges that it is impossible
to measure in money the damages that will accrue to either EBI or the Bank in
the event that the Employee breaches, or threatens to commit a breach of, any of
the restrictive covenants set forth in Sections 13, 14 and 15 (individually, a
“Restrictive Covenant”) and collectively, the “Restrictive Covenants”) and that
any such damages, in any event, would be inadequate and insufficient. Therefore,
if the Employee breaches, or threatens to commit a breach of, any Restrictive
Covenant, EBI or the Bank and any of their respective subsidiaries or affiliates
shall have, in addition to, and not in lieu of, any other rights and remedies
available to them under law and in equity, the right to injunctive relief and/or
to have the Restrictive Covenants specifically enforced by a court or tribunal
of competent jurisdiction, without the posting of any bond or other security. If
EBI or the Bank or any of their respective subsidiaries or affiliates shall
institute any action or proceeding to enforce a Restrictive Covenant, the
Employee hereby waives, and agrees not to assert in any such action or
proceeding, the claim or defense that EBI or the Bank or any of their respective
subsidiaries or affiliates have an adequate remedy at law. Notwithstanding the
foregoing, nothing herein shall constitute a waiver by the Employee of his right
to contest whether a breach or threatened breach of any Restrictive Covenant has
occurred. The Employee shall inform any future employer of the Restrictive
Covenants and provide such employer with a copy thereof, prior to the
commencement of that employment.

(b) Injunctive Relief Not Exclusive Remedy. In the event of a breach of any of
the Restrictive Covenants, the Employee agrees that, in addition to any
injunctive relief as described in Section 16(a) above, EBI or the Bank and any
of their respective subsidiaries or affiliates shall be entitled to any other
appropriate legal or equitable remedy.

(c) Sections Reasonable, Fair and Equitable. The Employee agrees that the
provisions of Sections 13, 14, 15 and this Section 16 are reasonable, fair and
equitable in light of his duties and responsibilities under this Agreement and
the benefits to be provided to him under this Agreement and that it is necessary
to protect the legitimate business interests of EBI and the Bank and that the
Employee has had independent legal advice in so concluding.

17. MISCELLANEOUS

17.1 NOTICE. All notices, requests, demands, and other communications required
or permitted to be given by either party to the other party by this Agreement
(including, without limitation, any notice of termination of employment and any
notice under the Commercial Arbitration Rules of an intention to arbitrate)
shall be in writing and shall be deemed to have been duly given when delivered
personally or when mailed by certified or registered mail, return receipt
requested, postage prepaid, at the address of the other party, as set forth
below, and shall be deemed to have been duly received when delivered personally
or received by such mailing or upon refusal of the receiving party to accept
such personal delivery or receipt of such mailing:

If to the Bank or EBI, to:

Evans Bancorp Inc.

Evans National Bank

14-16 North Main Street

Angola, New York 14006

Attention: Chairman of the Board of Directors of Evans National Bank
or Chairman of the Board of Directors of Evans Bancorp, Inc., as required

If to the Employee, to:

David J. Nasca

54 Lanoche Court

Williamsville, New York 14221

Either party hereto may change its address for purposes of this Section 17 by
giving written notice to the other party hereto.

17.2 ENFORCEABILITY. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable shall not be affected thereby, and each term, and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

17.3 COUNTERPARTS. This Agreement may be signed in counterparts with the same
effect as if the signatures to each counterpart were upon a single instrument,
and all such counterparts together shall be deemed an original of this
Agreement. For purposes of this Agreement, a facsimile copy of a party’s
signature shall be sufficient to bind such party.

17.4 GOVERNING LAW. This Agreement has been executed and delivered in the State
of New York and shall in all respects be governed by, and construed and enforced
in accordance with, the laws of the State of New York.

17.5 ENTIRE AGREEMENT. Except as explicitly provided for herein, this Agreement
supersedes any and all other oral or written agreements heretofore made relating
to the subject matter hereof (including the letter agreement accepted by the
Employee on August 14, 2006) and constitutes the entire agreement of the parties
relating to the subject matter hereof.

17.6 TREATMENT AS NON-QUALIFIED DEFERRED COMPENSATION. The parties acknowledge
that certain payments under this Agreement may be treated as non-qualified
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended. In order that this Agreement complies with Section 409A, the
parties agree (i) that the benefits payable under Section 8 hereof are payable
only upon the Employee’s separation from service, as such term is used in
Section 409A, (ii) that if the Employee is determined to be a “specified
employee”, as defined in Section 409A, of a “corporation with publicly traded
stock”, as such phrase is used in Section 409A, than all payments under
Section 8 which are subject to Section 409A shall be delayed for a period of six
(6) months after the date of the Employee’s separation from service, (iii) that
the payments under Section 8 cannot be accelerated under the terms of this
Agreement, (iv) that there is neither any “initial deferral election” nor any
“subsequent elections”, as such terms are used in Section 409A, provided to the
Employee relating to any benefits under Section 8 which are subject to Section
409A, and (v) that the benefits under Section 8 hereof are not, and shall not be
funded through a trust located outside the United States. It is the expressed
intention of the parties that this Agreement comply with Section 409A, and its
terms and provisions shall be construed and interpreted to the extent possible
in a manner consistent with such intent.

17.7 SURVIVAL. Except as otherwise expressly provided herein, the termination of
the Employee’s employment hereunder or the expiration of this Agreement shall
not affect the enforceability of Sections 8(c), 13, 14, 15, 16 and Section 17
hereof or of any provisions hereof requiring the payment of certain amounts
following such termination or expiration

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

EVANS BANCORP INC.

     
By:
  /s/ Phillip Brothman
 
   
Name:
  Phillip Brothman
 
   
Title:
  Chairman of the Board
 
   

EVANS NATIONAL BANK

     
By:
  /s/ Phillip Brothman
 
   
Name:
  Phillip Brothman
 
   
Title:
  Chairman of the Board
 
   
 
   
By:
  /s/ David J. Nasca
 
   
Name:
  David J. Nasca
 
   

